DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/21/2020, 5/21/2021 and 12/23/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 8/21/2020.  These drawings are acceptable.


Reasons for Allowance
5.	Claims 1-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The closest Prior Art of Apte et al. (US 20050112433 A1) teaches a fuel cell comprising a membrane-electrode assembly. Apte teaches that the anode electrode (308) and the cathode electrode (312) are on the same side of the electrolyte membrane (304). Apte also teaches a fuel manifold (332) containing a fuel such as hydrogen and  oxidizer manifold (336) containing an oxidizer such as oxygen [Fig. 3; paragraph 0014-0019]. Apte does not teach an end plate spaced apart from the second surface of the membrane-electrode assembly by a predetermined distance.
 The  prior arts of record fail to anticipate or suggest or render obvious, a fuel cell comprising a membrane-electrode assembly comprising a first surface and a second surface that is opposite to the first surface, wherein an anode electrode and a cathode electrode are each on the first surface of the membrane-electrode assembly; an end plate spaced apart from the second surface of the membrane-electrode assembly by a predetermined distance; a first gas diffusion layer on the anode electrode; a second gas diffusion layer on the cathode electrode; a first separating plate on the first gas diffusion layer, wherein the first separating plate comprises a plurality of first flow channels; and a second separating plate on the second gas diffusion layer, wherein the second separating plate comprises a plurality of second flow channels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723